Citation Nr: 0511085	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin cancer, squamous 
cell carcinoma, to include as a residual of exposure to 
ionizing radiation during service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service.

2.  The medical evidence of record reveals that the veteran 
was diagnosed with squamous cell carcinoma in August 2001.

3.  There is no competent medical evidence linking the 
veteran's current squamous cell carcinoma to his military 
service.  


CONCLUSION OF LAW

Skin cancer, squamous cell carcinoma, was not incurred in 
service, aggravated by service, or manifested to a degree of 
10 percent within one year from service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim in letters dated July 2001, 
September 2001, and January 2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim and obtained radiation 
exposure information from the service department.  Thus, VA's 
duty to assist has been fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the RO obtained the 
veteran's medical treatment records and obtained radiation 
exposure information from the service department.  Additional 
VA examination or development is not required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  With regard to the issue on appeal, this is 
not the case.  In this case, there is no outstanding evidence 
to be obtained, either by VA or the veteran.  Consequently, 
VA did not have a duty to assist that was unmet.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran contends that his squamous cell carcinoma of the 
skin stems from his exposure to ionizing radiation in 
service.  He claims that he was exposed to ionizing radiation 
from RADAR emissions during service.  He also claims that he 
handled nuclear weapons during his military service.

In written statements dated March and July 2001 the veteran 
claimed that he was stationed at a missile site in Germany 
from 1960 to 1962 and that he was exposed to radiation which 
caused his squamous cell carcinoma.  He stated that he was 
exposed to high power RADAR emissions and that he also 
handled nuclear warheads.  The veteran's separation papers, 
DD 214, confirms that the veteran was stationed in Germany 
for one year and seven months and that he served in the 
artillery branch as an air defense missile crewman.  
Nevertheless, the Court of Appeals for Veteran's Claims has 
taken judicial notice that radar equipment emits microwave-
type non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-2 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984). 

Additionally, the veteran's personnel records do not reveal 
any indication that he was in a postion to handle nuclear 
weapons during service.  Specifically, the veteran's 
personnel records and service medical records does not reveal 
that he was covered by the "personal reliability program" 
which was used to monitor service personnel handling nuclear 
weapons.  The veteran's service medical records do not 
indicate any complaints of, or treatment for, squamous cell 
carcinoma or any other skin symptoms during service.  On 
separation examination in May 1962 the veteran's skin was 
evaluated as "normal" by the examining physician.  On the 
accompanying report of medical history the veteran did not 
indicate having any skin symptoms during service.  

The RO requested radiation exposure information, including DD 
Form 1141, for the veteran, from the service department.  In 
March 2002, the Army responded that they did not locate any 
records related to radiation exposure of the veteran.  

In January 2001, a biopsy of the veteran was conducted by a 
private physician.  A February 2001 private pathology report 
confirmed a diagnosis of squamous cell carcinoma.  VA 
outpatient treatment records document that the veteran was 
treated for skin cancer by a private dermatologist.  

The veteran has indicated that he was treated for skin cancer 
within a year of his separation from active service.  
However, in a June 2002 written statement he indicated that 
past treatment records from his former physicians were 
unavailable and that the only medical evidence available was 
the records from the January 2001 biopsy which were already 
of record.

Finally, in March 2005 the veteran's representative submitted 
a list of the titles of medical articles which was obtained 
from the Internet.  The representative asserts that this is a 
medical treatise establishing a link to service.  The Board 
disagrees, as this is merely a list of the titles of articles 
many of which appear to be completely unrelated to the facts 
of the case at hand.  As such, they do not provide any link 
between the veteran's current squamous cell carcinoma and 
service.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(medical treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if he can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement, that is on 
a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  The evidence of record 
reveals that the veteran was diagnosed as having squamous 
cell carcinoma; however, squamous cell carcinoma is not a 
cancer which warrants presumptive service connection on the 
basis of being a disease specific to a radiation-exposed 
veteran.  Id.  Moreover, a "radiation-exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Such a radiation-risk 
activities include participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. §§ 3.309(d)(3).  In the 
present case the evidence of record does not reveal that the 
veteran meets any of the criteria to be considered a 
"radiation-exposed veteran."  As such, the preponderance of 
the evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Therefore, the 
veteran's squamous cell carcinoma is radiogenic diseases as 
contemplated by the regulations.  When there is evidence that 
a veteran suffers from a radiogenic disease, 38 C.F.R. § 
3.311 sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).  In the present case the RO has obtained 
the veteran's discharge papers, service personnel records, 
and requested radiation exposure evidence and the veteran's 
DD Form 1141 from the Department of the Army.  The result is 
that there is no evidence that the veteran was in any way 
exposed to ionizing radiation during service.  

The evidence does not support that the veteran was exposed to 
ionizing radiation during service.  There is no evidence 
showing exposure to radiation during his alleged handling of 
nuclear warheads.  Moreover, the veteran's claimed exposure 
to RADAR during service is exposure to non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 
(1997).  There is no evidence that the veteran was exposed to 
ionizing radiation during service or that any such exposure 
caused his squamous cell carcinoma.  Therefore, service 
connection cannot be granted based on radiation exposure 
under 38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection is established for disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131.  
Malignant tumors (cancer) may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

The evidence of record reveals that the veteran is diagnosed 
with squamous cell carcinoma.  There is no evidence which 
shows that the veteran was diagnosed with this cancer during 
service or during the first year after service.  The evidence 
of record reveals that the veteran was diagnosed with 
squamous cell carcinoma in 2001 which is decades after he 
separated from service and well beyond the one-year period 
during which presumptive service connection would be 
warranted.  38 C.F.R. § 3.309(a).  Also, there is no evidence 
of record which in any way links the veteran's cancer to his 
military service or to any incident therein.  As such, 
service connection for squamous cell carcinoma is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for squamous cell carcinoma is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


